Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Status  
Claims 1-22, 25-31 have been examined. Claims 1, 26 have been amended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:  

Claim(s) 1 recite(s) a method of classifying a plurality of subjects associated with medical documents, which is a statutory category (i.e. process).  Accordingly, claim 1 is within at least one of the four statutory categories.  
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception 

The claim recites the steps of: 
 recites receiving an indication of at least one clinical concept to perform a regioning analysis on the medical document to prioritize a plurality of sections within medical documents based on association of the sections to the medical concept;  parsing the medical documents for corresponding indications of the clinical concept, wherein the corresponding indications are located within the section of the prioritized plurality of sections; identifying subjects in the plurality of subjects as meeting the clinical criterion based on the prioritization of sessions within the medical documents and locations of the corresponding indications of the clinical concept; outputting, to the dash board screen, indications of the subjects in the plurality of subjects identified as meeting the clinical criterion.
These limitations, “prioritize a plurality of sections within medical documents based on association of the sections to the medical concept;  parsing the medical documents for corresponding indications of the clinical concept, wherein the corresponding indications are located within the section of the prioritized plurality of sections; identifying subjects in the plurality of subjects as meeting the clinical criterion based on the prioritization of sessions within the medical documents and locations of the corresponding indications of the clinical concept” constitutes (a) certain methods of outputting the indications of the subjects in plurality of subjects identified as meeting the clinical concept could be performed by the doctor to identify the subjects meeting the clinical concept. These functions are examples of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea.
Claims 2-22, 25-31 incorporate the abstract idea analysis set forth above expanding the abstract idea identified above. For example, claims 2 further presents the predefined section. Claim 3 recites high priority within the prioritization of sections. Claim s5-6 recite the ontologies of the clinical concept to be received. Claim 8 recites identifying ontologies of the indication of the clinical concept and analyzing the document to map each section of the plurality of sections by running a natural language engine. Claims 9, 14 recite statistically analyzing, comparing, the distribution, incidence and prevalence of quantitative factors within medical documents. Claim 25 recites subjects having sections higher priority associated with the at least clinical concept. Claim 28 recites additional application of using NLP. These additional information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology

2019 PEG: Step 2A - Prong Two
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
 the additional limitations in claim 1 does not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements, using computer, processor, RAM memory, Natural Language Processing…; Spec.; [Paragraphs 0086-0089, 0127-0128] for prioritizing the plurality of sections, identifying subject in the plurrality of subjects meeting the clinical concept based on said prioritization . The processor, computing device are recited at a high-level of generality (i.e. generic components, Spec.; Paras 0086-0089, 0127-0128). And thus it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
2019 PEG: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic or existing computer components, Spec.; Paras 0086-0089, 0127-0128.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-22, 25-31 have been held as patent ineligible. 
Response to Arguments 
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive
In the Remark filed 11/12/2020, the Applicant argued that Applicant respectfully submits that none of the sub-groupings identified by the October 2019 Guidance as part of methods for organizing human activity addresses using a natural language processing (NLP) engine “to perform a regioning analysis on each one of the medical documents to prioritize a plurality of sections within the medical documents” and utilizing the prioritization as claimed to identify, “with the computer system using the NLP engine, subjects in the plurality of subjects as meeting the at least one clinical concept based on the prioritization of sections within the medical documents and locations of the corresponding indications of the at least one clinical concept within the 
In response to the Applicant’s argument, however, under 2019PEG Update, step 1 analysis evaluates whether the claims fall within any statutory category, MPEP 2106.03. 
Claim(s) 1 recite(s) a method of classifying a plurality of subjects associated with medical documents, which is a statutory category (i.e. process).  
Claim 1 recites receiving an indication of at least one clinical concept; prioritizing a plurality of sections within medical documents based on association of the sections to the medical concept;  parsing the medical documents for corresponding indications of the clinical concept, wherein the corresponding indications are located within the section of the prioritized plurality of sections; identifying subjects in the plurality of subjects as meeting the clinical criterion based on the prioritization of sessions within the medical documents and locations of the corresponding indications of the clinical concept; outputting, to the dash board screen, indications of the subjects in the plurality of subjects identified as meeting the clinical criterion. (Step 1 YES). 

The claims recite prioritizing a plurality of sections within medical documents based on association of the sections to the medical concept;  identifying subjects in the plurality of subjects as meeting the clinical criterion based on the prioritization of sessions within the medical documents and locations of the corresponding indications of the clinical concept. These limitations, as drafted, given the broadest reasonable interpretation, is a process covers performance of organizing human activity but for the recitation of generic computer components. But for the recitation of “a dashboard screen “, “a computer system”, the above identified steps could be accomplished by human, carrying out the operations. For example, prioritizing a plurality of sections within medical documents could be performed by a doctor to select, classify which sections should be prioritized. Identifying subjects in the plurality of subjects as meeting the clinical concept based the prioritization of sections could be accomplished by the doctor to compare, review the sections to meet the clinical concept. Finally, outputting the indications of the subjects in plurality of subjects identified as meeting the clinical concept could be performed by the doctor to identify the subjects meeting the clinical concept. 
This judicial exception is not integrated into a practical application because there is no application or use of the abstract idea in any meaningful way.  In particular, the claims recite the additional elements, using computer, processor, RAM memory …natural language Process (NLP) ; Spec.; [Paragraphs 0020, 0086-0089, 0127-0128] for prioritizing the plurality of sections, identifying subject in the plurality of subjects  The processor, computing device are recited at a high-level of generality (i.e. generic components, Spec.; Paras 0020, 0086-0089, 0127-0128). And thus it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components, Spec.; Paras 0086-0089, 0127-0128.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-22, 25-26 have been held as patent ineligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686